DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 and 4-15 are pending.
Claim 3 is cancelled.
Examiner decided to withdraw 112 rejection because applicant’s amendment to the claims overcome the rejections.

Examiner’s Statement of Reason for Allowance
Claims 1-2 and 4-15 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Hasiewicz et al. (USPGPUB 2004/0243636) discloses a system and method for use in monitoring equipment condition employs an empirical model, a rules engine, incident generation and resolution logic, a display interface, and a messaging capability for interacting with other systems. The empirical model uses similarity-based modeling to generate equipment instantiation-specific models with high fidelity. Residuals are generated by comparison of model estimates with actual current parameters, and rules are used to identify diagnostic incidents from patterns in the residuals, actual values, estimates, and alerts on residuals, Goupil et al (USPGPUB 2010/0152925) discloses a detection device comprises means for estimating, with the aid of a model, a reference position of the airfoil, as well as the values of parameters of said model making it possible to update it, and means for detecting an oscillatory fault with the aid of this reference position, and Breit (USPPUB 2008/0058998) disclosed a profile of predetermined threshold levels of electrical loading is developed for phases of an operation. A profile of electrical loading is developed for the phases of the operation such that electrical loading is substantially a same predetermined margin below the predetermined threshold levels during the phases of the operation. During the phases of the operation, operational data indicative of an electrical power generation system's actual ability to support electrical loading and/or actual electrical loading is received. The profile of the predetermined threshold levels and/or the profile of electrical loading is adjusted responsive to the operational data such that electrical loading is maintained substantially the same predetermined margin below the predetermined threshold levels during the phases of the operation, none of these references taken either alone or in combination with the prior art of record disclose an load controller system, including:
Claim 1, a first sub-system arranged to deliver a first load and a second sub-system arranged to deliver a second load, the load controller being configured to: receive as an input a first target load profile, said first target load being a load initially desired for delivery by the first sub-system over an operational period; receive from the first sub-system in real time during an update window within the operational period: a first parameter of the first sub-system, to obtain a first measured monitor signal; and a first signal of the first load, to obtain a first measured load signal; develop in real time a first model of the first sub-system, using the first measured monitor signal and the first measured load signal, the first model relating the first load to the first parameter; according to the first target load profile, and the first model of the first sub- system, generate for a first future period a first predicted monitor signal, the first future period being ahead of the update window; determine whether the first predicted monitor signal satisfies at least one predetermined first criterion, receive as an input a second target load profile, said second target load being a load initially desired for delivery by the second sub-system over the operational period; receive from the second sub-system in real time during the update window within the operational period: a second parameter of the second sub-system, to obtain a second measured monitor signal; and Page 2 of 10Appl. No. 17/254,518 Amdt. Dated 8/16/2022 Reply to Office Action of 05/27/2022 a second signal of the second load, to obtain a second measured load signal; develop in real time a second model of the second sub-system, according to the second measured monitor signal and the second measured load signal, the second model relating the second load to the second parameter; according to the second target load profile, and the second model, generate for a second future period a second predicted monitor signal, the second future period being ahead of the update window, and determine whether the second predicted monitor signal satisfies at least one predetermined second criterion.
Claim 15, a first sub-system for delivering a first load and a second sub-system arranged to deliver a second load, the method comprising: Page 5 of 10Appl. No. 17/254,518 Amdt. Dated 8/16/2022 Reply to Office Action of 05/27/2022  receiving as an input a first target load profile, said first target load being a load that is initially desired for delivery by the first sub-system over an operational period; receiving from the first sub-system in real time during an update window within the operational period: a first parameter of the first sub-system, to obtain a first measured monitor signal; and a first signal of the first load, to obtain a first measured load signal; developing in real time a model of the first sub-system, using the first measured monitor signal and the first measured load signal, the model relating the first load to the first parameter; according to the first target load profile and the model of the first sub-system, generating for a future period a first predicted monitor signal, the future period being ahead of the update window; determining whether the first predicted monitor signal satisfies at least one predetermined criterion, receiving as an input a second target load profile, said second target load being a load that is initially desired for delivery by the second sub-system over the operational period; receiving from the second sub-system in real time during the update window within the operational period: a second parameter of the second sub-system, to obtain a second measured monitor signal; and a second measured load signal of the second load; developing in real time a second model of the second sub-system, according to the second measured monitor signal and the second measured load signal, the second model relating the second load to the second parameter; according to the second target load profile, and the second model, generating for a second future period a second predicted monitor signal, the second future period being ahead of the update window; and Page 6 of 10Appl. No. 17/254,518 Amdt. Dated 8/16/2022 Reply to Office Action of 05/27/2022 determining whether the second predicted monitor signal satisfies at least one predetermined second criterion.
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119